DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/20/2018, which is a continuation of Application No. 14/257,063 filed on 4/21/2014. An action on the merits follows. 
Claim(s) 1-23 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the IDS submitted on 10/11/2018, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
Restriction Election
Applicant's election with traverse of Group I, claims 1-20 in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that field of search is co-extensive and there is no .  This is not found persuasive because searching a method claim (as compared to elected apparatus claim) requires different search strategies and/or queries.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claim(s) 9-10 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9 and 18, the prior art of record, in combination with other limitations of the claim, is silent on “the plurality of threaded sleeves is supported on at least one threaded screw”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 10 and 19 are allowed for depending on one of the above allowed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 6 and 15  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 and 15, the limitation “wherein the gimbal defines a gimbal bore therethrough configured to receive the distal firing shaft such that the gimbal and the distal firing shaft are movable about an outer surface of the ball member” is vague and unclear because it is unclear how the distal firing shaft which is received in the gimbal is movable about an outer surface of the ball member.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8, 11-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(2) as being anticipated by USP# 20140005653 of Shelton et al. (henceforth Shelton).
Regarding claim 1, Shelton teaches An adapter assembly (Shelton: 2410, 3500) for selectively interconnecting a surgical loading unit (Shelton¨3000) that is configured to perform a function (Shelton: para 0203) and a (electromechanical) surgical device (Shelton: 2400) that is configured to actuate the surgical loading unit, the adapter assembly comprising: 
a housing (Shelton: 2480, 2490, 2500); 
an outer tube (Shelton: 2402) supported by the housing and defining a longitudinal axis (Shelton: central axis of 2402); a gimbal (Shelton: 3504, 3514) supported in the outer tube; and 
a plurality of threaded sleeves (Shelton: 2420, 2430, 2440, 2450, please note threaded as defined by the macmillan dictionary is “to put something long and thin through a hole or space” and since the cables 434a/b 454a/b are placed inside the hole of the sleeve 2420, 2430, 2440, 2450, the limitation as recited is met.    https://www.macmillandictionary.com/dictionary/american/thread_2#thread_23 accessed 2/27/2021) supported in the housing and coupled to the gimbal by at least one cable (Shelton: 434a/b, 454a/b), at least one threaded sleeve of the plurality of threaded sleeves positioned to move the at least one cable relative to the outer tube to omni-directionally articulate the gimbal and the surgical loading unit relative to the longitudinal axis of the outer tube (Shelton: para 0258).
Regarding claim 2 and 12, as shown in claim 1, Shelton teaches the adapter assembly further including a firing shaft (Shelton:3600’’, 630) configured to couple to the surgical loading unit to enable firing of the surgical loading unit.
Regarding claim 3, as shown in claim 2, Shelton teaches wherein the firing shaft is configured to transmit a rotational force (Shelton: para 0242, 0264, 0282-0287) through the gimbal.
Regarding claim 4 and 13, as shown in claim 3 or 12, Shelton teaches wherein the firing shaft includes a proximal firing shaft (Shelton: first segment of 3642) and a distal firing shaft (Shelton: 2nd segment of 3642, see fig. 38-43), the proximal and distal firing shafts coupled together within the gimbal such that the distal firing shaft is movable relative to the proximal firing shaft (Shelton: see fig. 38-43, fig. 27, para 0242).
Regarding claim 5 and 14, as shown in claim 4 or 13, Shelton teaches wherein the proximal firing shaft includes a ball member (Shelton: 3644) and the distal firing shaft includes a socket (Shelton: 3648), the socket defining a socket bore (Shelton: 3650), the ball member of the proximal firing shaft mounted within the socket bore (Shelton: para 0250).
Regarding claim 6 and 15, as best understood and as shown in claim 5 or 14, Shelton teaches wherein the gimbal defines a gimbal bore (Shelton: 3508) therethrough configured to receive the distal firing shaft such that the gimbal and the distal firing shaft are movable about an outer surface of the ball member.
Regarding claim 7 and 16, as shown in claim 1 or 12, Shelton teaches wherein the gimbal defines at least one slot (Shelton: 3528) in an outer surface thereof, the at least one cable being secured within the at least one slot (Shelton: para 0238).
Regarding claim 8 and 17, as shown in claim 1 or 12, Shelton teaches wherein the outer tube includes a distal housing assembly (Shelton: 3520) configured to engage the surgical loading unit, and the gimbal includes a distal flange (Shelton: 3514) configured to engage the distal housing assembly to enable the surgical loading unit to articulate in response to movement of the gimbal.
Regarding claim 11 and 20, as shown in claim 1, or 12 Shelton teaches a firing trigger secured to the housing (Shelton: 2530).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP# 10,080,552. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 of USP# 10,080,552 anticipate claims 1-20 of the instant application. Please refer to the following table for the correspondence of claims between the present application and USP# 10,080,552:
Application(16/136,889)Claims
USP#
10,080,552Claims
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M. A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731